                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

UNITED STATES OF AMERICA,                     )    CASE NO. 1:19CR351
                                              )
                   Plaintiff,                 )
                                              )
         vs.                                  )    JUDGE JOHN R. ADAMS
                                              )
BENJAMIN ROSS,                                )
                                              )
                   Defendant.                      ORDER


         This matter comes before the Court on a motion to suppress (Doc. 24) filed by Defendant

Benjamin Ross. The Government timely opposed the motion, and the Court conducted an

evidentiary hearing on September 23, 2019. Upon review of the relevant findings, the evidence

introduced at the hearing on this matter, and applicable law, Ross’s motion to suppress is

DENIED.


    I.         FACTS

         On May 15, 2019, Sergeant Alan Dunbar initiated a traffic stop of Ross’s vehicle near

the intersection of Lowell Avenue and Southern Boulevard in Youngstown, Ohio.             Upon

initiating the traffic stop, Sergeant Dunbar informed Ross that he had been pulled over for the

darkness of his window tint and the late use of his turn signal. Sergeant Dunbar testified that

during his initial interaction with Ross , Ross was very nervous. Ross avoided eye contact and

Sergeant Dunbar “advised him that [he] could practically see his heart beating through his

shirt[.]”      Sergeant Dunbar then requested that Ross step out of the vehicle and requested

permission to perform a pat-down of Ross’s person. Ross consented to the pat-down. No

weapons or contraband were found during the pat-down.


                                                                                              1
         While Sergeant Dunbar again explained the reasons that Ross had been pulled over,

Trooper James Baker appeared on scene with drug-detection dog, Rexey. Rexey alerted on the

driver’s side of the vehicle near the rear door. Based upon that alert, the officers searched the

vehicle. Specifically, they searched a child’s toy train package that was sitting on the back seat

of the vehicle. Inside the child’s toy box, the officers found a vacuum-sealed bag. The bag

contained several hundred blue pills that ultimately were determined to be 117 grams of fentanyl.

         Ross has sought to suppress the evidence seized from the vehicle, evidence obtained from

a subsequent search of his cell phones, and his statements.            The Court now reviews his

arguments.

   II.       LAW & ANALYSIS

         It is well-settled that a traffic stop is proper “so long as the officer has probable cause to

believe that a traffic violation has occurred or was occurring,” United States v. Palomino, 100

F.3d 446, 448 (6th Cir. 1996), and therefore a defendant's traffic violations are more than

sufficient probable cause to initiate a stop. See also United States v. Puckett, 422 F.3d 340 (6th

Cir. 2005). “Probable cause is defined as ‘reasonable grounds for belief, supported by less than

prima facie proof but more than mere suspicion.’” United States v. Smith, 182 F.3d 473, 477 (6th

Cir. 1999) (quoting United States v. Bennett, 905 F.2d 931, 934 (6th Cir. 1990)).

         Applicable Ohio law requires window tinting to allow at least fifty percent of the light to

pass through. See Ohio Rev. Code § 4513.241; Ohio Admin. Code § 4501–41–03(A)(3).

Sergeant Dunbar, based on his substantial prior experience, believed that upon observation that

Ross’s windows violated that standard. These facts alone provide a proper basis for the initial

stop. See United States v. Shank, 543 F.3d 309, 313 (6th Cir. 2008)(“Due to the officers’

familiarity with window tinting and their estimate that the vehicle was tinted substantially darker



                                                                                                     2
than permitted by law, we agree with the district court’s determination that the officers had a

proper basis to initiate the traffic stop.). A later test revealed that Sergeant Dunbar was correct

and that the window tinting allowed only 6% of light to pass through.

        Ross appears to take issue with Sergeant Dunbar’s observation by asserting that the

driver’s window was rolled down when any observation could have occurred. While the dash

camera appears to substantiate this view, Ohio law does not limit its application to the driver’s

side window. Section 4513.241 makes it unlawful to use tinted glass in “windshields, side

windows, sidewings, and rear windows[.]” The dash camera reveals that prior to initiate the

traffic stop, Sergeant Dunbar had ample opportunity to observe and evaluate the rear side

window on the driver’s side of the vehicle as well as the back window of the vehicle.

Accordingly, the fact that the driver had his window rolled down has no impact on the ability of

Sergeant Dunbar to ascertain that the vehicle appeared to have improperly tinted windows.

        In addition, Sergeant Dunbar’s dash camera supported his testimony that Ross’s use of

his turn signal did not occur until his turn on Southern Boulevard was essentially complete.

Sergeant Dunbar’s direct observation of this fact provided an additional, independent reason that

justified the traffic stop. Ohio law provides: “When required, a signal of intention to turn or

move right or left shall be given continuously during not less than the last one hundred feet

traveled by the vehicle … before turning[.] Ohio Rev. Code. § 4511.39(A). The dash camera

footage suggests that Ross did not utilize his turn signal until after his movement left on

Southern Boulevard was nearly complete. Accordingly, Sergeant Dunbar had ample reason to

initiate the traffic stop.

        The Court also finds no merit in any challenge to the search of Ross’s vehicle. A

warrantless search of an automobile is permissible if probable cause exists to believe it contains



                                                                                                 3
evidence of a crime. United States v. Ross, 456 U.S. 798, 809 (1982). There is probable cause to

justify a warrantless search of a vehicle once a properly trained and reliable drug detection dog

alerts positively to the presence of drugs. United States v. Hill, 195 F.3d 258, 273 (6th Cir.

1999). The evidence and testimony herein revealed that Rexey and his handler arrived on scene

within roughly three minutes of the stop beginning.     Rexey then alerted within 30 seconds of

beginning his sniff of the vehicle.

       Initially, the Court notes that the Sixth Circuit has noted that reasonable suspicion is not

required to perform a canine inspection of the exterior of a vehicle because no legitimate privacy

interests are impacted. United States v. Perez, 440 F.3d 363, 375 (6th Cir. 2006). Accordingly,

the Court need not analyze whether Sergeant Dunbar’s observations of Ross’s nervous behavior

were sufficient to justify the canine sniff. Moreover, there is no dispute based on the testimony

provided that Rexey is a “well-trained and reliable drug dog[]” and therefore his “positive alerts

provided the necessary probable cause to justify the warrantless search[.]” Id.

       The record also does not support any contention that the canine sniff improperly extended

the duration of the traffic stop. Once officers use “all of the appropriate means available to them

to allay their concerns of criminal activity,” they may not further detain a suspect absent

probable cause. United States v. Heath, 259 F.3d 522, 530 (6th Cir.2001). Herein, Sergeant

Dunbar did not delay his own activities in any manner while the search was performed. When

Rexey alerted, Sergeant Dunbar had not yet verified Ross’s identity, checked for active warrants,

or completed his citation. Accordingly, it cannot be said that the canine sniff improperly

extended the duration of the traffic stop.

       To the extent that Ross’s initial motion challenged the search of his phones, the Court

finds no merit in any argument made in support of that contention. The record reveals that the



                                                                                                 4
phones were not searched until after a warrant was obtained from a neutral magistrate judge.

Ross has not challenged that process, and the Court finds no basis to suggest that the warrant was

improperly obtained. Accordingly, Ross’s final argument also lacks merit.

   III.      CONCLUSION

          For the reasons set forth herein, Defendant Benjamin Ross’s motion to suppress is

DENIED.

          IT IS SO ORDERED.




Date: October 15, 2019                              /s/ Judge John R. Adams
                                                    JUDGE JOHN R. ADAMS
                                                    UNITED STATES DISTRICT COURT




                                                                                                5
